Citation Nr: 1609376	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-23 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  She had a second period of active duty from October 1983 to June 1987 and was separated under other than honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2013, the TDIU issue on appeal was remanded to the agency of original jurisdiction (AOJ) since this was inextricably intertwined with other issues that were remanded.  The other issues remanded were entitlement to service connection for a back disability, a cervical spine disability, a left shoulder disability, and sleep disturbance.  

A June 2014 rating decision granted service connection for depressive disorder (claimed as sleep disturbance), degenerative joint disease of the lumbar spine, degenerative joint disease of the cervical spine, left upper extremity cervical radiculopathy, right upper extremity cervical radiculopathy, left lower extremity lumbar radiculopathy, and left shoulder bursitis.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, the RO's decision represents a complete grant of the Veteran's appeal on these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these matters are no longer before the Board on appellate review.   

Pursuant to the Board's November 2013 Remand, the AOJ readjudicated the TDIU claim after the other issues on Remand were adjudicated.  The Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of depressive disorder not otherwise specified (rated at 50 percent), degenerative joint disease lumbar spine (rated at 40 percent from February 7, 2008 and 10 percent from January 30, 2014), degenerative joint disease cervical spine (rated at 20 percent from February 7, 2008 and 10 percent from January 30, 2014), left upper extremity cervical radiculopathy (rated at 20 percent), right upper extremity cervical radiculopathy (rated at 20 percent), left lower extremity lumbar radiculopathy (rated at zero percent), and left shoulder bursitis (rated at 10 percent) with a combined total rating of 80 percent from June 16, 2008.  

2.  The Veteran has a high school education and work experience as a clerk.    

3.  It is as likely as not that the service-connected disabilities preclude the Veteran from securing and following substantially gainful employment consistent with her educational and work background prior to August 30, 2013.    


CONCLUSION OF LAW

Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she is unemployable due to her service-connected disabilities.  She reported last working in 2010 doing consignment work for herself for 5 years and she had to stop working because of problems with her left shoulder and back.  She also reported problems with irritability and concentration on the job and asserted that she had not worked because of her physical and psychological problems.  The Veteran filed a claim for TDIU in July 2009.  See the July 2009 informal claim for TDIU and the December 2009 formal application for TDIU.  In the December 2009 formal application for TDIU, the Veteran asserted that she has not worked since 2000 due to her service-connected left shoulder disability.    

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

A TDIU is an award of increased compensation.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2015).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Veteran's service-connected disabilities consist of depressive disorder not otherwise specified (rated at 50 percent), degenerative joint disease lumbar spine (rated at 40 percent from February 7, 2008 and 10 percent from January 30, 2014), degenerative joint disease cervical spine (rated at 20 percent from February 7, 2008 and 10 percent from January 30, 2014), left upper extremity cervical radiculopathy (rated at 20 percent), right upper extremity cervical radiculopathy (rated at 20 percent), left lower extremity lumbar radiculopathy (rated at zero percent), and left shoulder bursitis (rated at 10 percent) with a combined total rating of 80 percent from June 16, 2008.  Thus, the percentage requirements of § 4.16(a) are met for the time period in question.   

The evidence of record shows that the Veteran has a high school education and work experience as a clerk.  Service records show that the Veteran's military occupation was supply clerk.  The Veteran reported that she had worked in consignment after service until 2010 when she had to stop working due to the pain in her left shoulder and back and due to her psychological problems.  See the December 2009 TDIU application and the November 2014 VA psychiatric examination report.    

The question before the Board is whether the Veteran is precluded from obtaining and retaining gainful employment solely due to her service-connected disabilities.  The Board finds that the evidence is in equipoise as to whether the service-connected disabilities effectively preclude the Veteran from performing substantially gainful employment consistent with her educational and work background. 

The medical evidence shows that the service-connected depressive disorder causes occupational impairment.  The RO assigned a 50 percent rating to the depressive disorder for occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The November 2014 VA psychiatric examination report indicates that the VA examiner concluded that the depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-cate and conversation.  However, the VA examiner found that the depressive disorder did cause depressed mood, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and a work like setting, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner stated that the Veteran's mood was dysphoric, her affect was irritable, her thought process was circumstantial, her speech was rambling, and there was evidence of psychomotor agitation.  The Veteran denied current homicidal or suicidal ideation.  

VA treatment records show treatment for depression and substance abuse.  A June 2015 primary care record indicates that the Veteran presented for follow-up of her chronic health problems.  The assessment was depression and substance abuse.  She was advised of the importance to be abstinent from alcohol and cocaine.  

A July 2013 VA mental health treatment record indicates that on mental status exam, the Veteran's mood and affect appeared disjointed; Veteran appeared to ramble about her pain and her frustration regarding her anger issues.  She did not have suicidal or homicidal ideation, hallucinations, or self-mutilating behavior.  The Veteran displayed poor eye contact and had no difficulty verbalizing.  Thought process appeared disjointed and Veteran appeared unable to stay on topic.  Insight and judgment appeared fair at this time.  The Global Assessment of Functioning (GAF) score was 35.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV). 

A July 2010 VA social work assessment shows diagnoses of depression not otherwise specified, rule out major depressive disorder, rule out substance induced mood disorder, cocaine abuse, and THC abuse.  The GAF score was 55.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  Mental status exam revealed that the Veteran was cooperative with poor eye contact.  She was slightly fidgety and appeared anxious.  She had normal speech and linear thoughts.  Her mood was down with anxious affect.  She denied suicidal or homicidal ideation.  She had impaired insight and judgment.   

A March 2008 VA initial psychiatric assessment indicates that the Veteran reported being depressed, she did not care to be around people, she felt the weight of the world on her shoulders, and she never stopped thinking about things in the past.  She reported having poor sleep habits and bad dreams, which had persisted for quite a few years.  The Veteran reported having depressive symptoms, anger, depressed mood, crying spells every once in a while, isolating self, no enjoyment, appetite comes and goes, concentration that was not good, and energy that was not high.  Mental status examination revealed no evidence of perceptual disturbances or paranoia.  Speech was normal.  Behavior was appropriate and cooperative.  Concentration and attention were good.  Impulse control was good.  Memory was grossly intact.  Thought process was linear and goal directed.  Insight and judgment were good.  The diagnosis was major depressive disorder, recurrent versus chronic, moderate.  The GAF score was 45 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  

Regarding the service-connected lumbar spine and cervical spine disabilities, and the left shoulder disability, there is competent and credible evidence which establishes that the Veteran has significant functional impairment during flare-ups and with repetitive motion due to the service-connected degenerative joint disease lumbar spine, degenerative joint disease cervical spine, and left shoulder bursitis.  The January 2014 VA examination report indicates that the Veteran reported that she treated her lumbar spine pain with NSAIDs and muscle relaxants.  There was objective evidence of pain on motion of the lumbar spine with flexion and left lateral flexion.  There was limited motion of the lumbar spine.  The Veteran used a cane regularly as a normal mode of locomotion.  Regarding the left shoulder bursitis, the Veteran reported that she underwent treatment for the bursitis and she now had weakness which she felt was due to her neck complaint.  The examination report indicates that the Veteran had full range of motion of the left shoulder without pain.  The examiner described the left shoulder pain as mild.  Regarding the cervical spine disability, the Veteran reported that she treated the cervical spine degenerative joint disease with NSAIDs and muscle relaxants.  She reported having a pinched nerve.  There was limited motion in all ranges of the cervical spine with objective evidence of pain with motion.  The examiner indicated that the Veteran had additional limitation of motion in the cervical spine following repetitive use testing and functional loss in the cervical spine manifested by less weakened movement than normal, and weakened movement.  On sensory examination, the Veteran had decreased sensation to light touch on the hands and fingers.  The Veteran had mild constant pain that may be excruciating at times in the right and left upper extremities and intermittent pain (usually dull) in the right and left upper extremities.  The examiner indicated that there was evidence of involvement of the C5/C6 and C7 nerve roots (the upper and middle radicular groups) and the severity of the radiculopathy was mild.  The radiculopathy affected the left and right upper extremities.  The examiner noted that the Veteran had incapacitating episodes of the cervical spine intervertebral disc disease having a total duration of six weeks in the past 12 months.  

In a March 2014 addendum opinion, the examiner stated that the Veteran had limited range of motion that significantly impaired her functional ability during flare-ups.  The examiner indicated that this significant impairment was evidenced in her limited range of motion after repetitive movements and this was seen in her back, neck and shoulder conditions.  

The June 2009 VA examination report indicates that the Veteran reported that she is no longer employed; she was a supply specialist and has not worked since 2005 when she went to vocational rehabilitation.  The examiner noted that the records related to vocational rehabilitation assessment simply stated "scoliosis."  The Veteran reported that she was unable to find employment and has not been engaged in vocational rehabilitation for some time. It was noted that her activities of daily living (sleeping, driving, dressing, bathing, toileting, and chores) are all affected.  

Regarding the cervical spine disability, the Veteran reported having constant mild to moderate pain that radiates into her upper posterior trunk.  She reported having a flare of pain every day that is severe and will last all day.  The Veteran used an assistive device, a Canadian crutch, with poor response.  The cervical spine disability did not affect her ability to walk.  She has no prescribed bedrest due to this condition in the last 12 months.  The Veteran took Motrin, Flexeril, and Tramadol with poor response.  Examination revealed restricted motion of the cervical spine with pain in all ranges of motion.   

Regarding the lumbar spine disability, the Veteran reported having constant mild to moderate pain that radiates into both lower extremities and affects her ability to walk.  She could walk to less than 100 yards before a flare-up occurred.  The Veteran denied any prescribed bedrest due in the last 12 months due to this condition.  She took Motrin, Flexeril, and Tramadol with poor response.  It was noted that the Veteran was no longer employed.  She last attempted employment training and vocational rehabilitation but has not completed any formal training.  The Veteran stated that this interfered with her occupation as a supply specialist in weightbearing and ambulation and the pain affected her concentration.  The following activities of daily living are also impacted: sleeping, driving, dressing, bathing, toileting, and food preparation.  The Veteran reported having severe pain every day and it lasts all day.  Physical examination showed range of motion of the thoracic lumbar spine was flexion with pain at from zero to 30 degrees.  The Veteran stated she was unable to perform lateral flexion or rotation.  There was moderate paravertebral muscle spasm and tenderness.  Gait was antalgic with a Canadian crutch. 

VA treatment records show that the Veteran sought treatment for neck, back and shoulder pain.  A June 2015 primary care record indicates that the Veteran presented for follow-up of her chronic health problems.  She reported having a tingling sensation in the right arm and neck pain.  The assessment was neuropathy pain and she was prescribed duloxetine.  

A November 2009 VA primary care treatment record indicates that the Veteran sought treatment for chronic left shoulder pain.  A May 2009 VA primary care note indicates that the Veteran reported having weeks of pain located in the left neck area that radiated to her left shoulder.  The Veteran reported that she can't sleep on that side.  Otherwise she was doing well.  The assessment was neck/left shoulder pain most likely muscle spasm.  She was prescribed methocarbamol and ibuprofen and advised to apply heating pads.  A July 2008 VA neurology note indicates that the Veteran sought treatment for left shoulder pain.  

Records from VA vocational rehabilitation indicate that the Veteran's case was closed in February 2002.  The closure type was "unsuccessful" and the closure reason was "failure to cooperate."  It was noted that the Veteran had significant disability.    

The Board notes that the January 2014 VA examination report indicates that the VA examiner opined that the service-connected degenerative joint disease of the lumbar spine and the degenerative joint disease of the cervical spine and the left shoulder bursitis did not impact the Veteran's ability to work.  The November 2014 VA psychiatric examination report indicates that the service-connected depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This evidence weighs against the claim for service connection.

However, there is probative lay and medical evidence that establishes that that the Veteran's service-connected disabilities precluded her from securing and following a substantially gainful occupation.  As discussed in detail above, the January 2014 VA examiner issued an addendum opinion in March 2014.  The VA examiner opined that the Veteran's service-connected lumbar spine disability, cervical spine disability, and left shoulder bursitis caused significant functional impairment during flares-ups and with repetitive motion.  The VA treatment records document treatment for flare-ups of the service-connected disabilities.  Further, while the November 2014 VA examiner opined that the service-connected depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the VA examiner also indicated that the service-connected depressive disorder results in difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, impaired judgement and insight, and depressed mood.  VA mental health treatment records show social and occupational impairment that ranged from mild to moderate to major impairment.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the Veteran's service-connected disabilities preclude her from securing and following a substantially gainful occupation.  The Board finds that the evidence of record does not create a reasonable possibility of substantially gainful employment for the Veteran, particularly when considered in conjunction with her education background and work experience as a clerk.  In sum, affording the Veteran with the full benefit-of-the-doubt, the Board finds that the Veteran is unemployable due solely to her service-connected disabilities.  As such, the Veteran's claim for TDIU is granted.   


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


